Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Gravely appeals the district court’s order accepting the recommendation of the magistrate judge and denying his petition for a writ of coram nobis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gravely v. West Virginia, No. 2:09-cv-00112 (S.D.W.Va. Apr. 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *759and argument would not aid the decisional process.

AFFIRMED.